FLETCHER, Circuit Judge,
dissenting:
I dissent. I cannot distinguish this case from Local 3—193, International Woodworkers v. Ketchikan Pulp Co., 611 F.2d 1295 (9th Cir. 1980). The interpretation of the contract depends entirely on the resolution of the question of whom the union represents. We agree that the Board is bound by the stipulation of the parties as to the composition of the bargaining unit unless the stipulation violates applicable statutes or settled Board policy. See, e. g., 29 U.S.C. § 159; NLRB v. Mercy Hospital, 589 F.2d 968 (9th Cir. 1978). Accordingly, to reach the result it reached, it was necessary for the district court to make a finding that the agreement did not violate national labor policy, a finding that it made. This is a question properly left to the Board. I would stay the case pending a determination of the bargaining unit by the Board.